Opinion filed February 25, 2010




                                             In The


   Eleventh Court of Appeals
                                          ____________

                                    No. 11-09-00234-CR
                                        __________

                    TERRANCE SCOTT ANDERSON, Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 142nd District Court

                                     Midland County, Texas

                                Trial Court Cause No. CR31582


                            MEMORANDUM OPINION
       This is an appeal from a judgment revoking community supervision. We dismiss the appeal.
       The trial court originally convicted Terrance Scott Anderson of retaliation and assessed his
punishment at confinement for 5 years and a $1,500 fine. The imposition of the confinement portion
of the sentence was suspended, and appellant was placed on community supervision for five years.
After a hearing on the State’s third amended motion to revoke, the trial court found the allegations
to be true, revoked appellant’s community supervision, and imposed the original sentence.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous. Counsel has provided appellant
with a copy of the brief and advised appellant of his right to review the record and file a response
to counsel’s brief. A response has not been filed. Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173
(Tex. App.—Eastland 2005, no pet.).
       Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit. We note that counsel has the responsibility to advise
appellant that he may file a petition for discretionary review by the Texas Court of Criminal Appeals.
Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this court advises appellant
that he may file a petition for discretionary review pursuant to TEX . R. APP . P. 66. Black v. State,
217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
       The motion to withdraw is granted, and the appeal is dismissed.


                                                              PER CURIAM


February 25, 2010
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2